Citation Nr: 0826408	
Decision Date: 08/06/08    Archive Date: 08/18/08

DOCKET NO.  06-37 047A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of strokes, claimed as due to VA medical treatment.


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1989 to 
November 1989 and from October 1990 to July 1997.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana, which denied the benefits sought on 
appeal.


FINDING OF FACT

The veteran's claimed condition did not result from 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar incidence of fault on the part of the 
VA, nor is it the result of an event that was not reasonably 
foreseeable.


CONCLUSION OF LAW

The criteria for compensation under the provisions of 38 
U.S.C.A. § 1151 for multiple strokes due to VA medical 
treatment have not been met.  38 U.S.C.A.      §§ 1151, 5107 
(West Supp. 2005); 38 C.F.R. §§ 3.102, 3.361 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran premises his claim for compensation for strokes 
caused by VA over medication on 38 U.S.C.A. § 1151.  The 
current provisions of 38 U.S.C.A. § 1151 provide that VA 
shall award compensation for a qualifying additional 
disability of a veteran in the same manner as if such 
additional disability were service-connected.  For purposes 
of this section, a disability is a qualifying additional 
disability if the disability was not the result of the 
veteran's willful misconduct and the disability was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by the 
Secretary, either by a Department employee or in a Department 
facility.  In addition, the proximate cause of the disability 
must be either carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of the Department in furnishing the hospital care, 
medical or surgical treatment, or examination; or an event 
not reasonably foreseeable.  38 U.S.C.A. § 1151.

To determine whether a veteran has an additional disability, 
VA compares the veteran's condition immediately before the 
beginning of the hospital care, medical or surgical 
treatment, examination, training and rehabilitation services, 
or compensated work therapy program upon which the claim is 
based to the veteran's condition after such care, treatment, 
examination, services, or program has stopped.  VA considers 
each body part involved or system separately.  See 38 C.F.R.  
§ 3.361(b).

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
resulted in the veteran's additional disability.  Merely 
showing that a veteran received care, treatment, or 
examination and that the veteran has an additional disability 
does not establish causation.  See 38 C.F.R.  § 3.361(c)(1).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability, the veteran must show that the 
hospital care, medical or surgical treatment, or examination 
caused the veteran's additional disability, and VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider; or VA furnished the hospital 
care, medical or surgical treatment, or examination without 
the veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  Consent may be express 
(given orally or in writing) or implied under the 
circumstances specified in 38 C.F.R. § 17.32(b).  38 C.F.R. § 
3.361(d)(1)(ii).

Whether the proximate cause of a veteran's additional 
disability was an event not reasonably foreseeable is 
determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a 
reasonable health care provider would not have considered to 
be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32. 38 C.F.R. § 3.361(d)(2).

In this case, the veteran claims that he suffered multiple 
strokes as a result of over medication by VA physicians.  The 
medical records show that the veteran was admitted to Fort 
Harrison VA Medical Center (VAMC) on July 16, 2005 with 
complaints of numbness on his left side.  He indicated upon 
arrival that his head, arm, and leg were affected.  He stated 
that he suffered a sharp pain in his head immediately prior 
to the numbness setting in.  

The veteran indicated his belief that he suffered a stroke or 
seizure.  Upon admission, it was noted that the veteran had 
difficulty moving his left arm.  The initial assessment on 
admission was neurological impairment with a potential for 
injury.  In an addendum to the July 16, 2005 record, a VA 
physician indicated that the veteran's numbness and tingling 
was most likely 2/2 profound hypokalemia.

Upon discharge, the VA doctor indicated that none of the 
veteran's symptoms were recurrent.  It was noted that the 
veteran was not compliant with prescribed potassium 
supplements, and that his hypokalemia had been attributed to 
hydrochlorothiazide, which the veteran had been prescribed at 
50 mgs daily.  The doctor also indicated that 
hydrochlorothiazide is contraindicated if the veteran is not 
compliant with  potassium repletion as advised.  Thus, it 
appears that the veteran's failure to take his potassium 
supplements as prescribed contributed to his July 2005 
hypokalemia.

The RO scheduled a VA examination for June 2007 to determine 
whether an additional chronic disability resulted from the 
July 2005 episode of hypokalemia; however, the veteran failed 
to report for the examination and failed to provide good 
cause as to why he did not report.  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc. 38 C.F.R. § 3.655(a).  

Since the veteran did not report for the examination in 
connection with his original claim for compensation, the 
Board will adjudicate the claim based on the evidence of 
record.  38 C.F.R. § 3.655(b) (2007).  

The Board has reviewed all records submitted into evidence.  
However, the records fail to show that the veteran suffered a 
stroke or that he suffered any residual disability from his 
July 2005 episode of numbness and tingling.  The veteran has 
not provided any evidence of "over medication" or, most 
importantly, that the episode in July 2005 resulted from 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA.  

The Board finds that the post-service medical record, as a 
whole, provides evidence against this claim, failing to even 
clearly indicate the disorder at issue and, in any event, 
clearly failing to indicate negligence. 

The Board has considered the various statements submitted by 
the veteran in support of the claim.  However, in the absence 
of evidence indicating that the veteran has the medical 
knowledge or training requisite for the rendering of medical 
opinions, the Board must find that his contentions with 
regard to additional disability resulting from over 
medication causing strokes to be of no probative value.  See 
Moray v. Brown, 5 Vet. App. 211 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

For the foregoing reasons, the Board finds that no additional 
disability related to the alleged strokes was caused by 
hospitalization or medical or surgical treatment provided by 
VA.  Accordingly, the Board concludes that the criteria for 
benefits under 38 U.S.C.A. § 1151, for a residuals of 
strokes, claimed to be caused by hospitalization or medical 
or surgical treatment by VA are not met.

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction, or regional office 
(RO).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in August 2005 that fully 
addressed all three notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed the 
veteran of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  The veteran was also asked to submit evidence 
and/or information in his possession to the RO.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records.  

The veteran was afforded the opportunity to appear for a VA 
medical examination in June 2007; however, the veteran did 
not attend the exam or provide good reason as to why he did 
not attend.  When a veteran fails without good cause to 
report for a necessary examination requested by VA in 
conjunction with a claim, VA is not obliged to attempt to 
provide another.  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant, 
death of an immediate family member, etc. 38 C.F.R. § 
3.655(a).  There is no legal or regulatory requirement that 
VA make further efforts to schedule an examination.  The 
consequence in this case of the veteran's failure without 
good cause to report for the VA examination is that his 
disability must be rated on the basis of the other relevant 
evidence on file. 38 C.F.R. § 3.655(b).  

While VA has a duty to assist the veteran in the development 
of his claim, the veteran has a duty to cooperate with VA.  
See Wood v. Derwinski, 1 Vet. App. 190 (1991).  The Board 
concludes that VA has no remaining duty under the VCAA with 
regard to a medical examination and opinion in conjunction 
with this claim.

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

ORDER

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


